      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 1 of 8



JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice
THOMAS W. PORTS, JR.
601 D St. NW, 3rd Floor
Washington, D.C. 20004
Tel: (202) 305-0492
Fax: (202) 305-0506
thomas.ports.jr@usdoj.gov

Counsel for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOU IS IANNA

TAYLOR ENERGY CORPORATION LLC,

               Plaintiff,                            CASE NO. 2:18-cv-14065

v.                                                   Honorable Jane Milazzo

UNITED STATES DEPARTMENT OF THE                      Magistrate Judge Michael North
INTERIOR, et al.,

               Defendant.


            FEDERAL DEFENDANTS’ RESPONSE TO TAYLOR ENERGY’S
                      MOTION TO COMPEL AND STRIKE

       Federal Defendants submit the following response to Taylor Energy Corporation LLC’s

(“Taylor Energy”) Motion to Compel and Strike, and respectfully request this Court deny that

Motion as moot, or hold that Motion in abeyance pending submission of Federal Defendants’

Motion for Leave to Amend their Answer. Federal Defendants promptly and repeatedly

expressed to Taylor Energy that they were considering its concerns, and said they were willing to

work toward a good faith resolution that could avoid burdening the court. Instead, Taylor Energy

threatened sanctions and raced to file its motion before Defendants could finalize a position.


                                                 1
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 2 of 8



                                         BACKGROUND

       On March 4, 2019, Federal Defendants filed their Answer to Taylor Energy’s Complaint,

ECF No. 16, which Complaint seeks judicial review of a decision by the Interior Board of Land

Appeals. ECF No. 1. The vast majority of the Complaint consists of pure legal arguments or

conclusions, document characterizations, or characterizations of Taylor Energy’s claim. See ECF

No. 1. In response, the vast majority of the paragraphs in Federal Defendants’ Answer contain

statements that a written decision or statute “speaks for itself and is the best evidence of its

contents,” or that “characterizations [and] legal conclusions . . . require no response,” in addition

to Federal Defendants’ answers that they “deny any allegation inconsistent with the plain

language or meaning of the decision” or “[t]o the extent a response is required, Federal

Defendants deny the allegations.” See, e.g., ECF No. 16 at 7-8, ¶ 30. Where a paragraph contains

only factual allegations, Federal Defendants state they admit, deny, or lack sufficient information

about the allegations, without additional language. See, e.g., ECF No. 16 at 5, ¶ 18.

       Eight days after Federal Defendants answered, on Tuesday March 12, 2019, counsel for

Taylor Energy sent a letter asserting the Answer was deficient and demanding that Federal

Defendants file an amended answer “by close of business [that] Friday, March 15, 2019.” ECF

No. 17-5 at 1. Federal Defendants responded within two hours, saying they would review the

cases cited and be in touch once they had a position. Id. at 4. Two days later, Federal Defendants

sent a follow up email letting Taylor Energy know they were considering its letter, but likely

would not have a position by the next day—Taylor Energy’s requested date—and that Federal

Defendants expected to be in touch the following week. Id.

       Taylor Energy responded immediately, characterizing the email as “more delay,” stating

it would seek relief from the Court on Monday, and citing Rule 11. Id. Federal Defendants



                                                  2
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 3 of 8



responded the same day stressing they were giving the letter “sincere consideration” and were

“willing to come to a resolution” if appropriate, but this would require time for more research,

explaining:

       I have always understood that a complaint’s factual allegations require a response
       (admit, deny, lack information/too vague), but its legal conclusions,
       characterizations of plaintiff’s claim, characterization of documents, etc., do not
       require a response. I therefore ran a search, and I immediately found cases
       supporting this understanding. See, e.g., Walker-Cook v. Integrated Health Res.,
       LLC, No. CIV. 12-00146 ACK, 2012 WL 4461159, at *4 (D. Haw. Aug. 10,
       2012), report and recommendation adopted, No. CIV. 12-00146 ACK, 2012 WL
       4461414 (D. Haw. Sept. 25, 2012) . . . .

       I also thought it possible that practitioners in the Eastern District of Louisiana
       may do things differently than I’m accustomed and, whatever is legally
       permissible aside, I should consider accommodating local practice. So I pulled the
       most recently filed answer I could find from a case in the Eastern District of
       Louisiana where you appear to be lead counsel. Although the answer in that case
       differs somewhat in style from the answer in this case, they appear to be the same
       in substance. For example, the answer in that case says, “The allegations in
       Paragraph 14 of the First Amended Complaint are denied because the terms of the
       referenced agreement speak for themselves,” Shell Offshore Inc. v. Freeport-
       McMoran Oil & Gas LLC, No. 2:17cv9695 (E.D. La. Apr. 2, 2018) ECF No. 61
       at 2, whereas the answer here would likely have been phrased along the lines of
       “The allegations in Paragraph 14 purport to characterize an agreement, which
       speaks for itself and is the best evidence of its contents. Federal Defendants deny
       any allegations inconsistent with the plain language or meaning of the
       agreement.” The Shell Offshore answer also takes the position that responses to
       legal conclusions are not necessary. E.g., id. at 2 (“The remainder of the
       allegations state a legal conclusion to which no response is required.”). This
       further supports my view that the matter requires more research and
       consideration.

Id. at 3. And Federal Defendants concluded by reiterating they were nonetheless giving Taylor

Energy’s letter “sincere consideration” and stating their “hope [that] Taylor Energy [was]

interested in seeing whether [the parties could] come to a good faith resolution in a reasonable

amount of time.” Id.




                                                 3
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 4 of 8



       Despite Federal Defendants’ response, Taylor Energy filed its Motion to Compel and

Strike on March 18, 2019. ECF No. 17. The Motion is set for submission on April 10, 2019, ECF

No. 17-3, and Federal Defendants response is due April 2, 2019, LR 7.5.

                                          DISCUSSION

       Plaintiffs’ motion is premature, unnecessary, and should either be denied as moot or held

in abeyance. Federal Defendants advised Taylor Energy on March 14 that they were willing to

come to a resolution if appropriate, but would require a reasonable amount of time to research

the relevant case law. Consistent with that representation, Federal Defendants completed their

research shortly thereafter and have opted to seek leave to file an amended answer—including

revised affirmative defenses—to address Taylor Energy’s concerns while also conserving the

parties’ and the Court’s resources. If leave is granted, the amended answer will render moot

Taylor Energy’s Motion. 1 Nonetheless, because Taylor Energy has requested sanctions despite

Federal Defendants’ stated willingness to consider its position and a possible resolution, Federal

Defendants also provide a brief discussion of the law.

       Federal Rule of Civil Procedure 8(b) provides, “In General. In responding to a pleading,

a party must . . . admit or deny the allegations asserted against it by an opposing party.” There

appears to be no binding authority that defines whether legal conclusions, arguments, and

characterizations of written documents contained in a complaint are “allegations” that a party

must admit or deny. District courts, however, have come out on all sides of this question.




       1.       Taylor Energy’s own representations concede that its motion was unnecessary,
and that an order granting Federal Defendants leave to amend their Answer would moot the
motion. Specifically, Taylor Energy advised Federal Defendants on the same day it filed its
motion that, if Federal Defendants “agree[d] with the relief requested in the Motion, [Taylor
Energy was] willing to advise the Court and postpone taking the Court’s time pending receipt of
proper amended pleadings.”

                                                 4
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 5 of 8



       Some courts have ruled a defendant need not respond to legal conclusions or

characterizations. For example, in Khepera-Bey v. Santander Consumer USA, Inc., the court

stated “[n]o response is required to legal conclusions in a complaint; a defendant is only required

to respond to factual allegations.” No. CIV. WDQ-11-1269, 2012 WL 1965444, at *5 (D. Md.

May 30, 2012) (internal quotation marks omitted). The court went on to say, “[t]hat the terms of

documents attached to the amended complaint ‘speak for themselves,’ is an acceptable

response—it means [the defendant] admits that the attachments contain the information that they

appear to contain.” Id. Accordingly, the court explicitly ruled the challenged “answer satisfied

Rule 8(b).” Id.

       Other courts have taken a more nuanced approach. In McBurney v. Lowe’s Home

Centers, LLC, the court considered responses like the ones contained in Federal Defendants’

Answer and ruled they are sufficient. No. 1:13-CV-00540-ELJ, 2014 WL 2993087, at *4 (D.

Idaho July 2, 2014). There, the plaintiff attacked responses that said his complaint “state[d] a

legal conclusion to which [defendant] is not required to respond. To the extent a response is

required, [defendant] denies the allegations.” Id. Considering this response, the court ruled

“[s]imply averring that a plaintiff’s allegations ‘state a legal conclusion to which the defendant is

not required to respond’ would be insufficient under [Rule 8(b)]. But Defendants went further

and denied the allegations to the extent necessary. This is enough to satisfy Rule 8(b).” Id.

       Still others follow the line of cases that Taylor Energy cites, beginning with Thompson v.

Ret. Plan for Employees of S.C. Johnson & Sons, Inc. No. 07-CV-1047, 2008 WL 5377712, at

*1-2 (E.D. Wis. Dec. 22, 2008). That case stated “Rule 8 does not permit a defendant to respond

only by stating that the plaintiff’s allegations ‘constitute conclusions of law’” and “does not

permit a defendant to respond that [a] document ‘speaks for itself.’” Id. (citing, among other



                                                  5
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 6 of 8



authority, Jackson v. Marion County, 66 F.3d 151, 153 (7th Cir. 1995) (“. . . a plaintiff in a suit

in federal court need not plead facts, he can plead conclusions.”)).

       None of Taylor Energy’s cases explicitly discuss the effect of language in answers like

Federal Defendants’, or like Shell Offshore’s, where a defendant states it need not respond to

legal conclusions and also specifically denies the allegations. But two discuss language similar to

those answers and order amended pleadings where a defendant says a document speaks for itself

and also denies inconsistent allegations. Ball v. Life Ins. Co. of N. Am., No. 3:17-CV-2366-L,

2017 WL 6621539, at *6 (N.D. Tex. Dec. 28, 2017) (citing Bruce v. Anthem Ins. Companies,

Inc., No. 3:15-CV-0353-D, 2015 WL 1860002, at *2 (N.D. Tex. Apr. 23, 2015)). 2

       Considering the above, Federal Defendants do not believe litigating whether to amend

their complaint is worth the parties’ or the Court’s resources. Accordingly, Federal Defendants

will seek leave to amend their Answer on or before April 4, 2019. Federal Defendants

respectfully request that the Court deny Taylor Energy’s motion on that basis, or that the motion

be held in abeyance.

       Finally, insofar as Taylor Energy seeks sanctions, no sanctions are appropriate here. See

ECF No. 17-1 at 7 (seeking an award of attorney fees and costs). As a threshold matter, Rule

11(c)(2) provides that any motion for sanctions based on an alleged violation of Rule 11(b) must


        2.      As noted above, this approach is not universal. See U.S. ex rel. Minge v. TECT
Aerospace, Inc., No. CIV.A. 07-1212-MLB, 2011 WL 2473076, at *2 (D. Kan. June 21, 2011)
(“Plaintiffs take issue with defendants’ inclusion at several points in the Answers to the fourth
Amended Complaint that ‘the document speaks for itself’ . . . Plaintiffs’ argument is without
merit, and lacks support in case law. Although plaintiffs are correct that this response, standing
alone, would not meet the requirements of Rule 8, defendants also made admissions and denials
as they deemed necessary given the substance and extent of the allegations in each paragraph.
Furthermore, with respect to requests for admissions, the District Court in Kansas held that ‘a
document speaks for itself, and the court can see no purpose in submitting requests for admission
about what is or is not said in a document.’ Defendants fairly responded to the substance of the
allegations.” (internal citations omitted)).

                                                  6
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 7 of 8



be made separately, and may be filed only if the challenged pleading is not withdrawn or

corrected within 21 days of service. None of these requirements have been satisfied. To the

extent Taylor Energy denies having moved for sanctions—and takes the position that it merely

invited the Court to impose them sua sponte—there is no basis for a Rule 11(b) violation.

                                        CONCLUSION

       Wherefore, Federal Defendants respectfully request this Court deny Taylor Energy’s

Motion as moot, or hold the Motion in abeyance pending Federal Defendants’ motion for leave

to file an amended answer, and that it deny Taylor Energy’s request for sanctions.

 Dated: April 1, 2019                Respectfully Submitted,

                                     JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General

                                     /s/ Thomas W. Ports, Jr.
                                     Thomas W. Ports, Jr. (Va. Bar No. 84321)
                                     Trial Attorney
                                     601 D St. NW, 3rd Floor
                                     Washington, D.C. 20004
                                     Tel: (202) 305-0492
                                     Fax: (202) 305-0506
                                     thomas.ports.jr@usdoj.gov

                                     Attorney for Defendants




                                                7
      Case 2:18-cv-14065-JTM-MBN Document 20 Filed 04/01/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of April, 2019 I served a copy of the foregoing

electronically via the court’s ECF system on all counsel of record.

                                       /s/ Thomas W. Ports, Jr.
                                       Thomas W. Ports, Jr.




                                                8
